Exhibit 10.4

 

Customer No.                             

Loan No.                                     

 

RBC Centura  

Pledge

& Security Agreement

(Non-Consumer)

 

THIS PLEDGE & SECURITY AGREEMENT (“Security Agreement”), entered into as of the
effective date as stated in the Security Agreement Supplement & Information
Schedule (“Information Schedule”) attached hereto, by the person identified in
the Information Schedule as the Grantor (whether one or more, “Grantor”) to RBC
CENTURA BANK, a North Carolina banking corporation (the secured party; referred
to herein as “Bank”).

 

Grantor desires to secure the payment of the Obligations, together with
Grantor’s covenants, agreements and obligations under this Security Agreement,
by a grant of the security interests hereinafter described.

 

NOW, THEREFORE, in consideration of the premises and for the purposes aforesaid,
and in further consideration of the sum of One Dollar ($1.00) paid to Grantor by
Bank, receipt of which is hereby acknowledged, Grantor does hereby covenant and
agree with Bank as set forth in the following Articles of this Security
Agreement.

 

Article I. Definitions.

 

Section 1.1. Definitions. The terms defined in Attachment 2 to this Security
Agreement shall have the meanings in this Security Agreement ascribed to such
terms in Attachment 2. Unless otherwise defined in this Security Agreement, all
other capitalized terms used in this Security Agreement and defined in any of
the Loan Documents shall have the meanings given to those terms in such Loan
Documents and if the terms are not defined in any of the Loan Documents, then,
the terms shall have the meanings given to them in the UCC.

 

Section 1.2. Use and Application of Terms. To the end of achieving the full
realization by Bank of its rights and remedies under this Security Agreement,
including payment in full of the Obligations, in using and applying the various
terms, provisions and conditions in this Security Agreement, the following shall
apply: (a) the terms “hereby”, “hereof’, “herein”, “hereunder”, and any similar
words, refer to this Agreement; (b) words in the masculine gender mean and
include correlative words of the feminine and neuter genders and words importing
the singular numbered meaning include the plural number, and vice versa; (c)
words importing persons include firms, companies, associations, general
partnerships, limited partnerships, limited liability partnerships, limited
liability companies, limited liability limited partnership, trusts, business
trusts, corporations and other legal organizations, including public and
quasi-public bodies, as well as individuals; (d) the use of the terms
“including” or “included in”, or the use of examples generally, are not intended
to be limiting, but shall mean, without limitation, the examples provided and
others that are not listed, whether similar or dissimilar; (e) the phrase “costs
and expenses”, or variations thereof, shall include, without limitation,
reasonable attorneys’ fees and fees of legal assistants, and reasonable fees of
accountants, engineers, surveyors, appraisers and other professionals or experts
– and all references to attorneys’ fees or fees of legal assistants, or fees of
accountants, engineers, surveyors, appraisers or other professionals or experts
shall mean reasonable fees; (f) as the context requires, the word “and” may have
a joint meaning or a several meaning and the word “or” may have an inclusive
meaning or an exclusive meaning; (g) the Loan Documents shall be applied and
construed in harmony with each other to the end that Bank is ensured repayment
of the Obligations and all other amounts owing hereunder, and this Security
Agreement shall not be applied, interpreted and construed more strictly against
a person because that person or that person’s attorney drafted this Security
Agreement; (h) Bank does not intend to and shall not reserve, charge or collect
interest, fees or charges hereunder in excess of the maximum rates or amounts
permitted by applicable law and if any interest, fees or charges are reserved,
charged or collected in excess of the maximum rates or amounts, it shall be
construed as a mutual mistake, appropriate adjustments shall be made by Bank and
to the extent paid, the excess shall be returned to the person making such a
payment; and (i) if any party hereto is not an individual, when any action is
required or permitted to be taken, it is



--------------------------------------------------------------------------------

intended that the same will be undertaken through duly authorized employees or
representatives of such party, or a partner, member, manager, officer, executive
or director, and any action taken by any of the foregoing persons shall be
presumed authorized, absent a clear and convincing showing that the person
relying on such action had actual knowledge that the person acting was exceeding
his authority.

 

Article II. Security Interest.

 

Section 2.1. Grant of Security Interest. To secure (1) the payment of the
Obligations, and all extensions, renewals, modifications, amendments,
substitutions and replacements thereof and therefor, in whole or in part, (2)
the payment of all other amounts, with interest thereon as provided herein and
in the Obligations, which are and may be in the future (A) incurred by Bank, and
incurred by other persons on behalf of Bank, in connection with collection and
enforcement of the Obligations, (B) advanced or expended by Bank, and advanced
or expended by other persons on behalf of Bank, in accordance with the
Obligations and herewith to protect and preserve all of, any part of and any
interest in the Collateral and the security of this Security Agreement and (C)
advanced or expended by Bank, and advanced or expended by others on behalf of
Bank, to protect or enforce the rights and remedies of Bank hereunder and under
the Obligations, and (3) the performance by Grantor and the performance by
persons other than Bank of the covenants and agreements contained herein and in
the Obligations, Grantor hereby pledges and assigns to Bank and grants to Bank a
continuing security interest in and lien upon the personal property and other
property rights and property interests described in Attachment 1 to this
Security Agreement, together with all estate, right, title and interest of
Grantor therein and thereunder, and the proceeds, products and as-extracted
collateral thereof and any replacements, substitutions, additions and accessions
thereto, in all of the foregoing instances, both now existing and hereafter
created, acquired and arising (collectively and severally, the “Collateral”).

 

Section 2.2. Demographic Information. Grantor certifies to Bank that the
information contained in the Information Schedule relative to its name, address,
chief executive office, places of business, jurisdiction of organization,
location of the Collateral, trade names and identity of any real property to
which some or all of the Collateral is affixed is true and accurate in all
respects, agrees to promptly inform Bank in writing of any changes therein or
any inaccuracies thereto and acknowledges (1) that Bank is relying upon the
information being complete and accurate, and (2) that Bank is under no
obligation to make an independent investigation with respect to the completeness
and accuracy thereof and has not made an independent investigation regarding
same.

 

Article III. Representations, Warranties & Covenants.

 

Section 3.1. Representations and Warranties. Grantor represents and warrants to
Bank as follows, which representations and warranties shall be continuing
representations and warranties:

 

(a) Grantor is the legal and beneficial owner of the Collateral, none of the
Collateral contains and is otherwise subject to a restriction or limitation
which prohibits or otherwise restricts Grantor from granting a security interest
therein to Bank or any other person, and Grantor has the right, power and
authority to grant to Bank the security interests created by this Security
Agreement;

 

(b) no other person has any right, title, claim and interest by way of lien,
Control Agreement, voting rights, voting trust and otherwise in, against and to
the Collateral, except for PermittedEncumbrances; and

 

(c) Bank has or upon the attachment of Bank’s security interest created
hereunder will have a first priority perfected security interest in all
Collateral, subject only to the Permitted Encumbrances.

 

Section 3.2. Covenants and Agreements. Grantor covenants and agrees with Bank as
follows:

 

(a) Grantor shall pay when due all amounts owing by it, and perform all other
obligations required to be performed from time to time by it, under each and all
of the Obligations, this Security Agreement and the other Loan Documents;

 

2



--------------------------------------------------------------------------------

(b) Grantor (1) shall perform and shall cause other persons to perform all acts
that may be necessary, in the opinion of Bank, to create, maintain, continue,
preserve, protect and perfect the security interests and liens granted to Bank
in the Collateral and the priority perfection of such liens as set forth in this
Security Agreement, including, without limitation, (A) executing and delivering,
and causing others to execute and deliver to Bank such agreements as Bank may
request from time to time, (B) causing third persons to deliver possession of
Collateral to Bank or Bank’s representatives if so instructed by Bank, and (C)
placing a legend on and otherwise marking the Collateral (and parts thereof as
may be identified by Bank) to indicate Bank has a security interest therein,
such legend and marking to be in a form and content satisfactory to Bank, in its
discretion, and (2) shall provide Bank with evidence of any necessary
continuation of the perfection thereof 30 calendar days prior to any lapse in
perfection;

 

(c) in the case of after-acquired Collateral, at the time Grantor acquires
rights in the Collateral, none of the Collateral shall contain and otherwise be
subject to a restriction and limitation which restricts, limits or prohibits the
security interests and liens created hereby from automatically and immediately
attaching thereto with first lien priority therein, as required hereunder;

 

(d) Grantor shall not, without 30 calendar days prior written notice to Bank, do
any of the following: (1) change Grantor’s name, (2) change Grantor’s place of
business or residence (or, if Grantor has more than one place of business or
residence, its chief executive office or primary residence) and (3) other than
temporary relocation in the normal and ordinary course of Grantor’s business,
keep the Collateral at any location or locations other than those identified on
the Information Schedule as the location or locations of the Collateral;

 

(e) Grantor shall use the Collateral principally within the States listed on the
Information Schedule, and Grantor shall not affix the Collateral to other
personal property (unless other provisions regarding the location or affixation
of the Collateral are noted herein) and shall not affix the Collateral to any
real property unless it is classified by Bank as Collateral to be affixed to
real property and the requisite information is supplied relating to the real
property and the record owner thereof;

 

(f) Grantor shall deliver promptly to Bank all Collateral that Bank deems
necessary to possess, including originals of Collateral consisting of
Instruments (to include Promissory Notes), Documents and Tangible Chattel Paper,
and shall promptly deliver to Bank all information and documentation relating to
any and all of the Collateral as Bank may from time to time request;

 

(g) Grantor shall appear in and defend, at its sole cost and expense and in a
prompt and timely manner, any action and proceeding which may affect, either
directly or indirectly, its title to or Bank’s interest in the Collateral;

 

(h) Bank and its representatives, from time to time, shall be entitled to
inspect the Collateral and Grantor shall assist Bank and its representatives in
making any such inspection and in connection with such inspections, Grantor
shall permit unhindered access to and upon the locations where the Collateral is
situated and permit inspection of such locations by Bank and Bank’s
representatives;

 

(i) Grantor shall keep separate, accurate and complete books and records with
respect to the Collateral and shall provide Bank, at Grantor’s cost and expense,
with such books and records and such other reports and information relating to
the Collateral and Grantor’s businesses related thereto as Bank may request from
time to time, including, without limitation, financial and operating statements
and reports – such statements to be in a form and certified in a manner
satisfactory to Bank;

 

(j) without limiting (i) above but in addition thereto upon reasonable advance
notice to Borrower by Bank unless an Event of Default has occurred and is
continuing, Bank and its

 

3



--------------------------------------------------------------------------------

representatives, at Grantor’s cost and expense, from time to time and at
locations designated by Bank, acting reasonably, shall be entitled to inspect
any and all of the Collateral, Grantor’s books and records pertaining to the
Collateral and Grantor’s businesses related thereto, and Grantor shall assist
Bank and its representatives in making any such inspections and shall permit
abstracts and photocopies of Grantor’s books and records to be taken and
retained by Bank;

 

(k) Grantor shall not surrender possession of and shall not lose possession of
(other than to Bank) any of the Collateral or any right, interest and estate in
any of the Collateral, and Grantor shall not sell, pledge, encumber,
hypothecate, grant a security interest in, lease, rent and otherwise dispose of
or transfer any of the Collateral, or parts thereof, or any right, interest and
estate in any of the Collateral, or parts thereof, except as expressly permitted
in this Security Agreement, and notwithstanding any provision of this Security
Agreement and any of the other Loan Documents, Grantor shall keep the Collateral
free of all security interests and liens (to include mechanic’s, brokers’ and
materialmen’s liens), except Permitted Encumbrances and the security interests
created hereby and others in favor of Bank;

 

(l) Grantor shall not pledge, encumber, hypothecate and grant a security
interest in any Collateral to any person other than Bank, unless otherwise
specifically provided to the contrary herein or in a separate record executed by
Bank;

 

(m) Grantor shall not impair and shall not permit other persons to impair the
value of any of the Collateral and Grantor shall not commit any waste to the
Collateral and shall not permit any waste to be committed against the
Collateral, and Grantor will maintain, preserve and protect the Collateral and
in connection therewith, will keep the Collateral which consists of tangible
property in as good order, repair and condition as it is now, reasonable wear
and tear excepted;

 

(n) Grantor shall fully and promptly perform all of its obligations under all
contracts and agreements relating to the Collateral that may now exist and which
may arise in the future with other persons and will maintain, preserve and
protect any property that is not Collateral but is used in connection with the
Collateral, supports the Collateral, services the Collateral and is otherwise
necessary for the maintenance, preservation and protection of the Collateral and
the full performance of Grantor’s obligations under this Security Agreement,
including any software and other medium in which information relating to the
Collateral is stored and maintained;

 

(o) upon the request of Bank and without delay, Grantor shall give to and
deposit with Bank such additional property to secure the Obligations as Bank may
request;

 

(p) Grantor shall not use and Grantor shall not permit any Collateral to be used
for any illegal and improper purpose and in furtherance thereof, Grantor shall
not use and permit any Collateral to be used in violation of (1) any provision
of the Obligations, this Security Agreement and the other Loan Documents, (2)
any Requirements of Law and contractual obligation, and (3) any policy of
insurance covering the Collateral; and

 

(q) Grantor shall comply with all Requirements of Law applicable to Grantor
which relate to the production, possession, operation, maintenance, ownership
and control of the Collateral and Grantor will promptly notify Bank in writing
of any notice received by Grantor respecting its failure to so comply.

 

Section 3.3. Additional Covenants and Agreements: Taxes, Insurance, Authorized
Acts.

 

3.3.1. Payment of Taxes, etc. Grantor covenants and agrees that it will pay,
when due, all taxes, assessments, levies and charges upon and against the
Collateral, of every nature and character, which are now due and which may
hereafter become due; and immediately deliver to Bank official receipts
therefor.

 

4



--------------------------------------------------------------------------------

3.3.2. Insurance. Grantor covenants and agrees that it will keep the Collateral,
or so much thereof as Bank may direct from time to time, insured against loss,
damage and such other hazards, events and circumstances as Bank may require,
including business interruption, in amounts satisfactory to Bank, plus an amount
sufficient to prevent any co-insurance liability of the owner of the Collateral
and Bank, for the benefit of Bank, loss, if any, to be made payable in the
policy or policies of insurance to Bank as its interest may appear, the loss
payable clauses to be in such form as Bank may require. All insurance shall be
in companies approved by Bank, the policies and renewals thereof shall, when
issued, be immediately delivered to Bank to be held by it, and all insurance
policies shall provide for at least 30 calendar days prior written notice of
cancellation to Bank. Grantor will pay all premiums for such insurance when due
and immediately deliver to Bank official receipts therefor. In the event of
loss, Grantor will give immediate notice by mail to Bank, who may make proof of
loss if not made promptly by Grantor. Each insurance company concerned is hereby
authorized and directed to make payment of such loss directly to Bank, instead
of to Grantor and Bank jointly. The proceeds of any insurance shall be
Collateral and the proceeds of any insurance, and any part thereof, may be
applied by Bank, at its option, either to the reduction of the Obligations
hereby secured or in such other manner as Bank may elect – unless a Requirement
of Law mandates otherwise.

 

3.3.3. Further Acts by Grantor. Without limiting any of Grantor’s covenants in
this Security Agreement, but in addition thereto, Grantor shall, at the cost and
expense of Grantor, do and undertake such further acts and execute, acknowledge
and deliver such further security agreements, pledges, mortgages, assignments,
notices of assignments, endorsements, statements, agreements, assurances and
undertakings as Bank shall require, from time to time, (1) for the better
assuring and confirming unto Bank its security interest in the Collateral and
its rights hereby granted, and intended both now and hereafter so to be, and (2)
carrying out the intention and facilitating the performance of the terms of this
Security Agreement and for filing, registering and recording this Security
Agreement or notice of same (eg.., Financing Statements, Control Agreements,
securities filings), or for complying with all applicable Requirements of Law.

 

3.3.4. Authorized Actions by Bank. Grantor hereby irrevocably appoints Bank as
its attorney-in-fact (coupled with an interest). Grantor agrees that Bank, in
either or both its own name or as “attorney-in-fact for Grantor” and without
prior notice to and prior demand on Grantor, may perform (but Bank shall not be
obligated to and shall incur no liability to Grantor and any third party for
failure to do so) any act which Grantor is obligated by this Security Agreement
to perform, any act which Grantor might exercise with respect to the Collateral
and any other acts which the Bank deems appropriate to perfect and continue the
security interests in, and to protect and preserve the Collateral, including,
without limitation, (1) the right to collect by legal proceedings and otherwise,
and endorse, receive and receipt for, all dividends, interest, payments,
proceeds and other sums and property now payable or which may hereafter become
payable on and on account of the Collateral, (2) the right to enter into any
extension, reorganization, deposit, merger, consolidation and other agreement
pertaining to, and deposit, surrender, accept, hold and apply other property in
exchange for, the Collateral, (3) the right to take possession of, insure,
process, preserve and enforce rights with respect to the Collateral, (4) the
right to make any compromise and settlement, and take any action it deems
advisable, with respect to the Collateral, (5) the right to pay any Indebtedness
of Grantor relating to the Collateral, including payment of taxes, assessments,
levies and charges against the Collateral, and the official receipts therefor
shall be conclusive evidence of payment, the amount due and validity thereof,
(6) the right to maintain insurance on the Collateral, to make repairs and
otherwise to restore the Collateral, to provide security guards and systems to
protect the Collateral and to intervene in any condemnation, foreclosure and
other proceedings and disputes affecting the Collateral, and (7) the right to
file such Financing Statements as may be necessary to protect, in Bank’s
opinion, Bank’s security interests and liens in the Collateral and, to the
extent Bank deems necessary or appropriate, to make public in Financing
Statements and other public filings such information regarding Grantor as Bank
deems necessary or appropriate, including, without limitation, federal tax
identification numbers, social security numbers and other identifying
information. Notwithstanding the foregoing, except with respect to executing,
delivering and filing Financing Statements, Control Agreements and other similar
writings and records, and as otherwise provided in this Security Agreement, Bank
agrees to refrain from exercising such power to act as Grantor’s
attorney-in-fact or in its own name as to the matters listed above in this
Section 3.3.4. prior to the occurrence of an Event of Default, or the occurrence
of an event which, with the giving of notice or a lapse of time, or both, would
become an Event of Default hereunder, unless Bank reasonably deems immediate
action to be necessitated because of emergency conditions, such as conditions
which threaten the loss or diminution of Collateral or the loss of protections
afforded the Collateral (e.g., insurance coverage). Grantor agrees to reimburse
Bank upon demand for any costs and expenses Bank may incur while acting as
Grantor’s attorney-in-fact

 

5



--------------------------------------------------------------------------------

under this Security Agreement and otherwise under this Security Agreement for
and on behalf of Grantor and on Bank’s own account in preserving or protecting
Bank’s rights and interests hereunder, all of which costs and expenses, together
with interest thereon at the Contract Rate from the date incurred by Bank, shall
be and the same are included in the Obligations and secured by this Security
Agreement. Grantor agrees that such care as Bank gives to the safekeeping of its
own property of like kind shall constitute reasonable care of the Collateral
when in Bank’s possession; provided, however, that Bank shall not be required to
make any presentment, demand and protest, the Bank shall not be required to give
any notice and the Bank need not take any action to preserve any rights against
any prior party and any other person in connection with the Obligations and with
respect to the Collateral. No action of Bank taken while acting as Grantor’s
attorney-in-fact or in its own name and stead under this Security Agreement
shall be considered a waiver of any right accruing to Bank on account of the
occurrence of any Event of Default.

 

3.3.5. Appointment of a Receiver. Bank shall have the absolute and unconditional
right to apply for and to obtain the appointment of a receiver or similar
official for all and any part of the Collateral, and any interest therein, to,
among other things, both manage and sell the same, and any part thereof, and to
collect and apply the proceeds therefrom to the payment of the Obligations and
any other amounts secured by this Security Agreement, such proceeds to be
applied in the order provided for application of payments in Section 4.2.3. In
the event of such application for the appointment of a receiver or other similar
official, Grantor consents in advance to the appointment of such receiver or
similar official and agrees that such receiver or similar official may be
appointed (1) without notice to Grantor, (2) without regard to the adequacy of
any security for the Obligations secured hereby, and (3) without regard to the
solvency of Grantor and without regard to the solvency of any other person who
is now liable and may in the future become liable for the payment of the
Obligations and liable for the payment of any other obligations of Grantor
hereunder. All costs and expenses related to the appointment of a receiver or
other similar official hereunder shall be the responsibility of Grantor, but if
paid by Bank, Grantor hereby agrees to pay to Bank, on demand, all such costs
and expenses, together with interest thereon from the date of payment at the
Contract Rate. All sums so paid by Bank, and the interest thereon, shall be an
Indebtedness owing by Grantor to Bank, included in the Obligations and secured
by this Security Agreement.

 

3.3.6. Additional Covenants Relating to Collateral. Grantor agrees to the
additional covenants, agreements and conditions set forth in Attachment 3, if
any, and represents, warrants and covenants to abide by, perform and otherwise
fully discharge and carry out as and when so required each and every one of said
covenants, agreements and conditions.

 

Article IV. Default and Remedies.

 

Section 4.1. Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder:

 

(a) The occurrence of an event of default or other default condition under any
or all of the Obligations;

 

(b) Grantor’s breach of any of the terms, conditions or covenants contained in
this Security Agreement or the occurrence of some other default under this
Security Agreement which breach is not cured within thirty (30) days of
Grantor’s receipt of written notice thereof from the Bank;

 

(c) the actual or threatened demolition, injury or waste to the Collateral, or
any part thereof, which, in the sole opinion of Bank, may impair its value, or
the actual or threatened decline in value of the Collateral or any part thereof
or interest therein;

 

(d) the Collateral, or any part thereof or interest therein, is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 10 calendar days, or if Grantor is
enjoined, restrained or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon all or any

 

6



--------------------------------------------------------------------------------

part of the Collateral or any interest therein, or if a notice of lien, levy or
assessment is filed of record with respect to the Collateral, or any part
thereof or interest therein, by any person, and the same is not paid within 10
calendar days after Grantor receives notice thereof, provided that none of the
foregoing shall constitute an Event of Default where such action or event is
stayed or an adequate bond has been posted pending a good faith contest by
Grantor;

 

(e) (i) Borrower shall (A) voluntarily dissolve, liquidate or terminate
operations or apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of such person or of
all or of a substantial part of its assets, (B) admit in writing its inability,
or be generally unable, to pay its debts as the debts become due, (C) make a
general assignment for the benefit of its creditors, (D) commence a voluntary
case under the federal Bankruptcy Code (as now or hereafter in effect), (E) file
a petition seeking to take advantage of any other law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
(F) fail to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under
Bankruptcy Code, or (G) take any corporate action for the purpose of effecting
any of the foregoing; or (ii) an involuntary petition or complaint shall be
filed against Borrower seeking bankruptcy relief or reorganization or the
appointment of a receiver, custodian, trustee, intervenor or liquidator of
Borrower, of all or substantially all of its assets, and such petition or
compliant shall not have been dismissed within sixty (60) days of the filing
thereof; or an order, order for relief, judgment or decree shall be entered by
any court of competent jurisdiction or other competent authority approving or
ordering any of the foregoing actions;

 

(f) Grantor’s default under the terms of any instrument or other agreement to
which this Security Agreement is subordinate or which is subordinate to this
Security Agreement, or the execution or foreclosure on, or the giving of any
notice relative to the execution or foreclosure on any security interest in or
lien upon all or any of the Collateral, or any interest therein, to which the
security interest and lien of this Security Agreement is subordinate or which is
subordinate to the security interest and lien of this Security Agreement;

 

(g) default by Grantor, or any other person obligated thereon (other than Bank),
in keeping, performing or observing any term, covenant, agreement or condition
of any commitment letter upon which all or any portion of any of the Obligations
was predicated, or the default by Grantor, or any other person obligated
thereunder, under any other Loan Document executed or delivered by or on behalf
of Grantor, or such other person, to or in favor of Bank in connection with any
of the Obligations;

 

(h) any past, present or future false statement, misrepresentation or
withholding of facts by Grantor, or any other person obligated on any of the
Obligations, to or from Bank in connection with any of the Obligations or this
Security Agreement, including, without limitation, any false statement,
misrepresentation or withholding of facts relative to the Collateral or in any
loan application or other document provided by Grantor or such other person to
Bank or its representatives, or in any presentation made by Grantor or such
other person to Bank or its representatives, as to any matter relied upon by
Bank in evaluating whether to extend financing to Grantor or such other person;

 

(i) default by Grantor, or any other person obligated on any of the Obligations,
under any Indebtedness or other obligation that is not included within the term
“Obligations”, now owing or hereafter arising and owing by Grantor or such other
person to Bank, or if Grantor is an organization and not an individual, default
by any subsidiary of Grantor under any indebtedness or other obligation now
owing or hereafter arising and owing by any such subsidiary to Bank regardless
of whether such subsidiary is or may in the future be obligated on any of the
Obligations; or

 

(j) a determination by Bank that the prospect of payment or performance by
Grantor, or any other person obligated on any of the Obligations, under all or
any of the Obligations is insecure or that a material adverse change in the
financial condition of Grantor or such other person has occurred since the
effective date of this Security Agreement.

 

7



--------------------------------------------------------------------------------

Section 4.2. Rights and Remedies. Upon the occurrence of an Event of Default
under Section 4.1. or any other event defined in this Security Agreement as an
“Event of Default”, or the occurrence of an event which, with the giving of
notice or a lapse of time, or both, would become an Event of Default hereunder,
Bank shall have the rights and remedies set forth in Sections 4.2.1. through
4.2.3., in addition to its other rights and remedies set forth in this Security
Agreement and the other Loan Documents.

 

4.2.1. Accelerate Obligations. Bank shall have the right, at its option, to
declare all amounts payable under the Obligations to be immediately due and
payable, whereupon the same shall become immediately due and payable, regardless
of the maturity date thereof; and, if there is more than one Obligation secured
by this Security Agreement, Bank may, at its option, accelerate and declare
immediately due and payable all of the Obligations – as provided aforesaid, or
Bank may from time to time and at any number of times accelerate and declare
immediately due and payable any one or more of the Obligations as Bank in its
discretion elects to accelerate. Also, Bank shall have the right, at its option,
to declare due and payable any of and all of the other indebtedness and
obligations owing under this Security Agreement that are not already due
hereunder.

 

4.2.2. UCC Remedies. Bank shall have all of the rights and remedies provided in
the UCC and all of the rights and remedies otherwise provided at law and in
equity, and may, without limiting and waiving in any way the foregoing, exercise
any one or more of the following rights and remedies: (a) foreclose and
otherwise enforce Bank’s security interests in any and all of the Collateral in
any manner permitted by applicable Requirements of Law, this Security Agreement
and any of the other Loan Documents; (b) sell and otherwise dispose of any and
all Collateral at one or more public sales and at one or more private sales,
whether or not such Collateral is present at the place of sale, for cash or
credit, on such terms and in such manner as Bank may determine; (c) require
Grantor to assemble the Collateral and make it available to Bank at a place to
be designated by Bank; (d) enter onto any land and other property where any
Collateral is located and take possession of such Collateral with or without
judicial process; and (e) prior to the disposition of the Collateral, store,
process, repair or recondition any Collateral consisting of Goods, or otherwise
prepare or preserve Collateral for disposition in any manner and to the extent
Bank deems appropriate.

 

In furtherance of Bank’s rights and remedies hereunder, Grantor hereby grants to
Bank an irrevocable, non-exclusive license (exercisable without royalty or other
payment by Bank) to use, license and sublicense any patent, trademark, trade
name, copyright, software and other intellectual property in which Grantor now
has any right, title and interest and any property in which it may in the future
have any right, title and interest, together with the right of access to all
tangible and electronic media in which any of the foregoing may be recorded or
stored. Grantor hereby agrees: (a) that ten (10) calendar days notice of any
intended sale and disposition of any Collateral is commercially reasonable; (b)
that a shorter period of notice will be commercially reasonable if Bank, in its
opinion, deems it necessary to move more expeditiously with disposition of the
Collateral and any part thereof; and (c) that the foregoing shall not require a
notice if no notice is required under the UCC.

 

4.2.3. Proceeds of Sale. The proceeds of any sale of, and other realization
upon, all and any part of the Collateral pursuant to Section 4.2.2. shall be
applied by Bank in the following order of priorities, unless Bank determines in
its sole discretion to apply payments in a different order or applicable
Requirements of Law require a different application of payments: first, to
payment of the costs and expenses of such sale and other realization, and all
expenses, liabilities and advances incurred and made by Bank in connection
therewith, and any other unreimbursed costs and expenses for which Bank is to be
reimbursed pursuant to this Security Agreement and the other Loan Documents;
second, to the payment of unpaid principal of the Obligations; third, to the
payment of accrued but unpaid interest on the Obligations; fourth, to the
payment of all other amounts owing and outstanding by Grantor, and any other
person obligated on any of the Obligations, under the Obligations, this Security
Agreement, the other Loan Documents and otherwise to Bank as provided herein and
therein, until all the foregoing shall have been paid in full; and finally, to
payment to Grantor and its successors and assigns, or as a court of competent
jurisdiction may direct, of any surplus then remaining from such proceeds.

 

8



--------------------------------------------------------------------------------

4.2.4. Discontinuance of Proceedings; Position of Parties Restored. If Bank
shall have proceeded to enforce any right and remedy under this Security
Agreement by foreclosure, entry and otherwise and such proceedings shall have
been discontinued or abandoned for any reason, or such proceedings shall have
resulted in a final determination adverse to Bank, then and in every such case
Grantor and Bank shall be restored to their former positions and rights
hereunder, and all rights, powers and remedies of Bank shall continue as if no
such proceedings had occurred or had been taken.

 

Article V. Third Party Grantors.

 

Section 5.1. Third Party Grantors. Any Grantor who executes this Security
Agreement, but is not a party to or obligated on any of the Indebtedness
included in the Obligations is executing this Security Agreement to grant a
security interest in Grantor’s interest in the Collateral under the terms of
this Security Agreement and, except as otherwise provided in this Security
Agreement with respect to obligations of Grantor under this Security Agreement,
is not personally obligated to pay the sums secured by this Security Agreement
over and above the value of the Collateral and the loss Grantor will incur from
a foreclosure thereon or from delivery of a deed-in-lieu of foreclosure.

 

Article VI. Miscellaneous.

 

Section 6.1. Incorporation of Exhibits and Recitals; Customer and Loan Numbers.
All exhibits, schedules, addenda and other attachments to this Security
Agreement are by this reference incorporated herein and made a part hereof as if
fully set forth in the body of this Security Agreement. The recitals set forth
in this Security Agreement are also a part of this Security Agreement. The
Customer and Loan Numbers, if any, stated in this Security Agreement are for
Bank’s internal business use and reference only and do not and shall not limit
the scope and extent of Bank’s security interest or the Indebtedness secured
hereby. The captions herein are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Security
Agreement nor the intent of any provision hereof.

 

Section 6.2. Maintenance of Records by Bank. Bank is authorized to maintain,
store and otherwise retain this Security Agreement in its original, inscribed
tangible form or a record thereof in an electronic medium or other non-tangible
medium which permits such record to be retrieved in a perceivable form; and that
a record of this Security Agreement in a non-tangible medium which is
retrievable in a perceivable form shall be the agreement of Grantor to the same
extent as if this Security Agreement was in its original, inscribed tangible
medium and such a record shall be binding on and enforceable against Grantor
notwithstanding the same is in a non-tangible form and notwithstanding the
signatures of the signatories hereof are electronic, typed, printed, computer
generated, facsimiles or other reproductions, representations or forms.

 

Section 6.3. Credit Investigations; Sharing of Information; Control Agreements.
Bank is irrevocably authorized by Grantor to make or have made such credit
investigations as it deems appropriate to evaluate Grantor’s credit, personal
and financial standing and employment, and Grantor authorizes Bank to share with
consumer reporting agencies and creditors its experiences with Grantor and other
information in Bank’s possession relative to Grantor. Bank shall not have any
obligation or responsibility to do any of the following: (a) protect or preserve
the Collateral against the rights of third persons having an interest therein;
(b) provide information to third persons relative to Bank’s security interest in
the Collateral, this Security Agreement and otherwise with respect to Grantor;
(c) subordinate its security interest in the Collateral to the interests of any
third persons; and (d) enter into Control Agreements relative to the Collateral.

 

Section 6.4. No Deductions for Taxes or Withholdings; Documentary Taxes. All
payments made by Grantor under this Security Agreement shall be made by Grantor
free and clear of and without deduction for any and all present and future
taxes, levies, charges, deductions and withholdings. In addition, to the extent
not prohibited by law and notwithstanding who is liable for payment of the taxes
and fees, Grantor shall pay upon demand any intangible tax, documentary tax,
stamp tax or other taxes, levies and charges of any jurisdiction with respect to
the execution, delivery, registration, performance and enforcement of this
Security Agreement. Upon request by Bank, Grantor shall furnish evidence
satisfactory to Bank that all requisite authorizations and approvals by, and
notices to and filings with, governmental authorities and regulatory bodies have
been obtained and made and that all requisite taxes, levies and charges have
been paid.

 

9



--------------------------------------------------------------------------------

Section 6.5. Marshalling of Assets. Grantor hereby waives, to the extent
permitted by law, the benefit of all homestead, appraisal, valuation, stay,
extension, reinstatement and redemption laws which are now in force and which
may arise in the future and be in force, and all rights of marshalling in the
event of any sale hereunder of the Collateral and any part or any interest
therein. Further, Grantor hereby expressly waives on behalf of Grantor, and on
behalf of each and every person acquiring any interest in and title to the
Collateral subsequent to the effective date of this Security Agreement and on
behalf of all other persons to the extent permitted by law, any and all rights
of redemption from sale under any order or decree of foreclosure of this
Security Agreement.

 

Section 6.6. Waiver of Statutory Rights. Grantor waives any right to require
Bank to bring any action against any other person and to require that resort be
had to any security and to any balances of any deposit or other accounts on the
books of Bank in favor of any other person; and, without limiting the foregoing,
but in furtherance thereof, Grantor waives any rights Grantor otherwise might
have or may have in the future under the statutory provisions identified in the
Information Schedule (by referencing this Section), and any other laws that
require or may require Bank to recover against some other person, or to realize
upon any security which Bank holds for the Obligations. Grantor also waives any
and all right of subrogation, contribution, reimbursement and indemnity
whatsoever and any right of recourse to and with respect to the assets and
property of any person that is or may be security for the Obligations.

 

Section 6.7. Jury; Venue; Jurisdiction. This Security Agreement shall be deemed
to have been executed and delivered in the jurisdiction listed on the
Information Schedule as the jurisdiction whose laws govern this Security
Agreement, regardless of where the signatories may be located at the time of
execution, and this Security Agreement and the other Loan Documents shall be
governed by and construed in accordance with the substantive laws of such
jurisdiction, excluding, however, the conflict of law and choice of law
provisions thereof. Notwithstanding the foregoing, to the extent any of the
Collateral is located in another jurisdiction or other jurisdictions, the laws
of the jurisdictions in which the Collateral is located shall govern with
respect to Bank’s and Grantor’s rights in and to Collateral located in such
other jurisdictions and Bank’s remedies relative thereto. Grantor: (a) to the
extent permitted by law, waives any right to a trial by jury in any action
arising from or related to this Security Agreement; (b) irrevocably submits to
the jurisdiction of either (1) the state courts of the jurisdiction identified
above in this Section, or the state courts of any jurisdiction in which any of
the Collateral is or may be located, if different, or (2) a United States
District Court for any federal district in any such jurisdictions over any
action or proceeding arising from or related to this Security Agreement or any
of the other Loan Documents; and (c) irrevocably waives, to the fullest extent
Grantor may effectively do so, the defense of improper venue or an inconvenient
forum to the maintenance of any such action or proceeding. Nothing in this
Section shall affect or impair Bank’s right to serve legal process in any manner
permitted by law or Bank’s right to bring any action or proceeding against
Grantor or Grantor’s property in the courts of any other jurisdiction.

 

Section 6.8. Cumulative Rights, etc. The rights, powers and remedies of Bank
under this Security Agreement shall be in addition to all rights, powers and
remedies given to Bank by virtue of any applicable laws and regulations, the
other Loan Documents and any other agreement, all of which rights, powers and
remedies shall be cumulative and may be exercised by Bank from time to time and
at any number of times successively, concurrently and alternatively without
impairing Bank’s rights under this Security Agreement.

 

Section 6.9. No Waiver; No Course of Dealing; No Invalidity. Bank, at any time
or times, may grant extensions of time for payment and other indulgences and
accommodations to any person obligated on any of the Obligations, and permit the
renewal, amendment and modification thereof, and substitution and replacement
therefor, and permit the substitution, exchange and release of any property
securing any of the Obligations and may add and release any person primarily or
secondarily liable on any of the Obligations, all without releasing Grantor from
any of its liabilities and obligations under this Security Agreement and without
Bank waiving any of its rights and remedies under this Security Agreement, or
otherwise. No delay and forbearance by Bank in exercising any and all of its
rights and remedies hereunder and rights and remedies otherwise afforded by law
and in equity shall operate as a waiver thereof or preclude the exercise thereof
during the continuance of any Event of Default as set forth herein or

 

10



--------------------------------------------------------------------------------

in the event of any subsequent Event of Default hereunder. Also, no act or
inaction of Bank under this Security Agreement shall be deemed to constitute or
establish a “course of performance or dealing” that would require Bank to so act
or refrain from acting in any particular manner at a later time under similar
and dissimilar circumstances. Wherever possible each provision of this Security
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited or invalid under such law, such provision shall be ineffective to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Security Agreement.

 

Section 6.10. No Oral Change. Subject to the exercise by Bank of its rights and
remedies as set forth in this Security Agreement and without limiting any of
such rights and remedies, this Security Agreement may not be modified, amended,
waived, extended, changed, discharged or terminated orally or by any act or
failure to act on the part of Grantor or Bank, but only by an agreement in
writing signed by the party against whom enforcement of any modification,
amendment, waiver, extension, change, discharge or termination is sought.

 

Section 6.11. Payment of Expenses. Without limiting any other provision of this
Security Agreement relating to Grantor’s payment of costs and expenses incurred
by and on behalf of Bank, but in addition thereto, Grantor shall pay to Bank on
demand any and all costs and expenses incurred or paid by Bank and incurred or
paid on behalf of Bank in doing any one or more of protecting its interest in
the Collateral, collecting any amount payable hereunder and secured hereby and
in enforcing its rights hereunder with respect to the Collateral (including
commencing any foreclosure action and prosecuting or defending any legal
proceeding and equitable proceeding), together with interest thereon at the
Contract Rate from the date paid or incurred by Bank and paid or incurred on
behalf of Bank until such costs and expenses are paid by Grantor. All sums so
paid and expended by Bank, and the interest thereon, shall be included in the
Obligations and be secured by the security interest and lien of this Security
Agreement.

 

Section 6.12. Relationship of Parties; Successors and Assigns. The Bank has no
fiduciary, trust, guardian, representative, partnership, joint venturer and
other similar relationship to and with Grantor and no such relationship shall be
drawn and implied from this Security Agreement or any of Bank’s actions or
inactions hereunder and with respect hereto – and, Bank has no obligation to
Grantor and any other person relative to administration of any of the
Obligations and the Collateral, and any part or parts thereof. The covenants,
terms and conditions herein contained shall bind, and the benefits and powers
shall inure to, the respective heirs, executors, administrators, successors and
assigns of the parties hereto, as well as any persons who become bound hereto as
a debtor; but, with the exception of the sale of Inventory in the ordinary and
regular course of business, nothing herein contained shall be deemed a consent
to the sale, lease, demise, further encumbrance (including, without limitation,
by way of pledge agreement, security agreement, declaration of trust,
assignment, mortgage, security deed, deed to secure debt or deed of trust),
transfer and other disposition by Grantor, either directly or indirectly, of all
or any part of the Collateral, or any interest, right and estate in either or
both, without Bank’s prior written consent, which may be withheld in Bank’s sole
discretion. If two or more persons and entities have joined as Grantor, each of
the persons and entities shall be jointly and severally obligated to perform the
conditions and covenants herein contained. The term “Bank” shall include any
payee of the Obligations hereby secured and any transferee and assignee thereof,
whether by operation of law or otherwise, and Bank may transfer, assign and
negotiate all and any of the Obligations secured by this Security Agreement from
time to time without the consent of Grantor and without notice to Grantor, and
any transferee and assignee of Bank, and any transferee and assignee of another
may do the same without Grantor’s consent and without notice to Grantor. Grantor
waives and will not assert against any transferee and assignee of Bank any
claims, defenses, set-offs and rights of recoupment which Grantor could assert
against Bank, except defenses which Grantor cannot waive.

 

Section 6.13. Notices. All notices, certificates, requests for information and
other communications hereunder shall be deemed given when mailed by registered
or certified mail, postage prepaid, return receipt requested, addressed to the
addresses set forth in this Security Agreement. Grantor and Bank may, by written
notice given hereunder, designate a different address where communications
should be sent and Bank may direct, by notice to Grantor, for communications to
be sent electronically or in some other non-tangible medium.

 

Section 6.14. Cancellation of Security Agreement. If at any time during the
period of this Security Agreement there are no Obligations outstanding (whether
owed by Grantor to Bank or some other person to Bank), no obligation of Bank to
make any further advances to Grantor and no obligation of Bank to make any
further advances to any other

 

11



--------------------------------------------------------------------------------

person in connection with any of the Obligations and otherwise, which advances
would or could be secured by this Security Agreement, and all obligations and
other sums due and owing under this Security Agreement and the other Loan
Documents by either Grantor or some other person – or both, have been paid and
satisfied in full, Bank will, upon written request of Grantor and at Grantor’s
costs and expense, execute and deliver to Grantor a reconveyance or satisfaction
of this Security Agreement.

 

(Signatures Begin on the Next Page, Followed by Information Schedule,
Attachments, Etc.)

 

12



--------------------------------------------------------------------------------

The undersigned has executed this Security Agreement as of the effective date
set forth in the Information Schedule.

 

Computer Software Innovations, Inc.

 

Witness:

   

By:

 

/s/ Nancy K. Hedrick

--------------------------------------------------------------------------------

 

/s/ H. Gilbert Sanders, III

--------------------------------------------------------------------------------

Print Name:

  Nancy K. Hedrick  

Print Name:

  H. Gilbert Sanders, III

Title:

  Chief Executive Officer        



--------------------------------------------------------------------------------

Security Agreement Supplement

& Information Schedule

 

Subject

--------------------------------------------------------------------------------

 

Information

--------------------------------------------------------------------------------

Customer Number:         Loan Number:         Effective Date of Security
Agreement       Date: March 14, 2005 Grantor:   Full Legal Name:   Computer
Software Innovations, Inc.     Street Address:   1661 East Main Street, Suite A
    P.O. Box:         City:   Easley     State:   South Carolina     Zip Code:  
29642               Type of Organization:   Corporation     State of
Organization:   Delaware     Identification No. (Tax or SS#):   98-0216911    
Chief Executive Office:  

1661 East Main Street, Suite A

Easley, S.C. 29642

              Contact Person:   Nancy K. Hedrick     Telephone Number:  
864-855-3900     Facsimile Number:   864-855-1429     Email Address:  
nhedrick@csi-plus.com

Bank:

  Full Name:   RBC Centura Bank     Street Address:         P.O. Box:   2000
Wade Hampton Boulevard     City:   Greenville     State:   South Carolina    
Zip Code:   29615               Contact Person:   Charles Arndt     Telephone
Number:   (864) 609-4951     Facsimile Number:         Email Address:          
    Obligations:       In this Security Agreement the term “Obligations” shall
mean, and this Security Agreement secures payment and performance of,



--------------------------------------------------------------------------------

         among other indebtedness and obligations as provided herein, that
certain Commercial Promissory Note from Borrower to Bank in the principal amount
of $3,000,000.00, dated of even date herewith, and extensions, renewals,
modifications and amendments thereof, and substitutions and replacements
therefor, in whole or in part. Collateral:    Type (see Attachment 1 for more
particular description):   ¨   Non-Consumer Goods      x   Accounts          x  
General Intangibles          x   Instruments, Chattel Paper or Documents       
  ¨   Farm Products          ¨   Investment Property and Financial Assets       
  ¨   Deposit Accounts (Interest Rate Reduction of **%)          ¨   Letters of
Credit or Letter of Credit Rights          x   All Personal Property          x
  Other      Location of Collateral (List all locations – City, County, State
and Address):   1.  

1661 East Main Street

Suite A

Easley, S.C. 29642

     Location of Books and Records (List all locations – City, County, State and
Address):   1.  

1661 East Main Street

Suite A

Easley, S.C. 29642

Permitted Encumbrances:        1.   None Jurisdiction whose Laws Govern
Security Agreement        State: South Carolina

Grantor’s Acknowledgment:

  By:  

/s/ Nancy K. Hedrick

--------------------------------------------------------------------------------

             Title:  

Chief Executive Officer

   

 

2



--------------------------------------------------------------------------------

Attachment 1

to

Security Agreement

(Description Of Collateral)

 

All Assets. All accounts, as-extracted collateral, cash proceeds, chattel paper,
commercial tort claims, deposit accounts, documents, equipment, farm products,
fixtures, financial assets, general intangibles, goods, instruments, inventory,
investment property, letter of credit rights, letters of credit, money, non-cash
proceeds, proceeds, intellectual property, software, supporting obligations and
other personal property, both now existing and hereafter existing, acquired and
arising, owned by Borrower and in which Borrower has any property rights and
benefits, of whatsoever kind and description, wheresoever located and inclusive
of property in Borrower’s constructive possession and control, property in the
Borrower’s actual possession and control and property in the possession and
control of a third person for and on behalf of Borrower; and, without limiting
the foregoing but in furtherance thereof, the following now existing and
hereafter acquired and arising property and property rights and benefits,
together with all replacements, substitutions, additions, accessions, products
and proceeds thereof and of anything described herein:

 

Accounts. All accounts (as such term is defined in Article 9 of the Uniform
Commercial Code in effect from time to time in the State of South Carolina)
owned by the Borrower and all accounts in which the Borrower has any rights
(including, without limitation, rights to grant a security interest in accounts
owned by other persons), both now existing and hereafter owned, acquired and
arising; and, to the extent not included in the term accounts as so defined
after ascribing a broad meaning thereto, all accounts receivable,
health-care-insurance receivables, credit and charge card receivables, bills,
acceptances, documents, choses in action, chattel paper (both tangible and
electronic), promissory notes and other instruments, deposit accounts, license
fees payable for use of software, commercial tort claims, letter of credit
rights and letters of credit, rights to payment for money or funds advanced or
sold other than through use of a credit card, lottery winnings, rights to
payment with respect to investment property, general intangibles and other forms
of obligations and rights to payment of any nature, now owing to the Borrower
and hereafter arising and owing to the Borrower, together with (i) the proceeds
of all of the accounts and other property and property rights described
hereinabove, including all of the proceeds of Borrower’s rights with respect to
any of its goods and services represented thereby, whether delivered or returned
by customers, and all rights as an unpaid vendor and lienor, including rights of
stoppage in transit and of recovering possession by any proceedings, including
replevin and reclamation, and (ii) all customer lists, books and records,
ledgers, account cards, and other records including those stored on computer or
electronic media, whether now in existence or hereafter created, relating to any
of the foregoing.

 

General Intangibles. All general intangibles (as such term is defined in Article
9 of the Uniform Commercial Code in effect from time to time in the State of
South Carolina) of the Borrower, whether now existing or hereafter owned,
acquired or arising, or in which the Borrower now has or hereafter acquires any
rights, and, to the extent not included in the term general intangibles as so
defined after ascribing a broad meaning thereto, all now existing and hereafter
acquired things in action, payment intangibles, rights to payment of loan funds
not evidenced by chattel paper or an instrument, contract rights, causes of
action, business records, inventions, designs, patents, patent applications,
software, trademarks, trademark registrations and applications therefor,
goodwill, trade names, trade secrets, trade processes, copyrights, copyright
registrations and applications therefor, licenses, permits, franchises, customer
lists, computer programs, all claims under guaranties and other supporting
obligations, tax refund claims, claims under letters-of-credit and all
letter-of-credit rights, rights and claims against carriers and shippers,
leases, claims under insurance policies, condemnation proceeds, all rights to
indemnification and all other intangible personal property of every kind and
nature, together with the proceeds of all of the general intangibles and other
property and property rights described hereinabove and (ii) all customer lists,
books and records, ledgers, account cards, and other records including those
stored on computer or electronic media, whether now in existence or hereafter
created, relating to any of the foregoing.

 

Equipment. All equipment (as such term is defined in Article 9 of the Uniform
Commercial Code in effect from time to time in the State of South Carolina) of
the Borrower, whether now existing or hereafter owned, acquired or arising, or
in which the Borrower now has or hereafter acquires any rights, including,
without limitation, equipment now in Borrower’s possession and control,
equipment in transit, equipment in storage and equipment hereafter

 



--------------------------------------------------------------------------------

acquired by way of replacement, substitution, addition or otherwise, and, to the
extent not included in the term equipment as so defined after ascribing a broad
meaning thereto, all now existing and hereafter acquired furniture, furnishings,
fixtures (including, without limitation, those located at, upon or about, or
attached to, the real estate described herein), machinery, parts, supplies,
apparatus, appliances, patterns, molds, dies, blueprints, fittings and computer
systems and related hardware and software of every description, together with
(i) the proceeds and products of all of the equipment and other property and
property rights described hereinabove, including, without limitation, insurance
proceeds and condemnation proceeds, (ii) all books and records, abstracts of
title, leases and all other contracts and agreements relating thereto or used in
connection therewith and (iii) all customer lists, books and records, ledgers,
account cards, and other records including those stored on computer or
electronic media, whether now in existence or hereafter created, relating to any
of the foregoing.

 

Inventory, Etc. All inventory (as such term is defined in Article 9 of the
Uniform Commercial Code in effect from time to time in the State of South
Carolina) owned by the Grantor and all inventory in which the Grantor has any
rights (including, without limitation, rights to grant a security interest in
inventory owned by other persons), both now existing and hereafter owned,
acquired and arising, including, without limitation, inventory in transit,
inventory in the constructive possession and control of Grantor, inventory in
the actual possession and control of Grantor and inventory held by others for
Grantor’s account; and, to the extent not included in the term inventory as so
defined after ascribing a broad meaning thereto, all now existing and hereafter
acquired goods manufactured or acquired for sale or lease, and any piece goods,
raw materials, as extracted collateral, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of Grantor or which may contribute to the finished
product or to the sale, promotion and shipment thereof by Grantor and by others
on the account of Grantor, together with (i) the proceeds and products of all of
the inventory and other property and property rights described hereinabove, (ii)
all additions and accessions thereto and replacements and substitutions
therefor, (iii) all documents related thereto and (iv) all customer lists, books
and records, ledgers, account cards, and other records including those stored on
computer or electronic media, whether now in existence or hereafter created,
relating to any of the foregoing.

 

2



--------------------------------------------------------------------------------

Attachment 2

to

Security Agreement

(Additional Representations, Warranties & Covenants)

 

Some of the Collateral consists of Inventory, Accounts, Instruments, Chattel
Paper, Documents and other property which is a Receivable or the proceeds of
which are Receivables and the following additional representations, covenants
and conditions shall apply to this Security Agreement:

 

1. Sale of Inventory. So long as an Event of Default has not occurred hereunder,
or the occurrence of an event which, with the giving of notice or a lapse of
time, or both, would become an Event of Default hereunder, and subject to the
terms and conditions set forth in the other Loan Documents and compliance with
any operating, inventory and financial covenants set forth herein and therein,
if any, Grantor shall have the right, in the ordinary and regular course of
business and only in the ordinary and regular course of business, to process and
sell Grantor’s Inventory. Bank’s security interest hereunder shall attach to all
proceeds of all sales and other dispositions of Grantor’s Inventory. Grantor
agrees that it will not permit any return of Inventory, the sale of which gave
rise to any Receivable, except in the ordinary and regular course of business.

 

2. Validity and Enforceability of Receivables. Grantor represents and warrants
to Bank that the Collateral that consists of Receivables, inclusive of those now
owned and those hereafter acquired, are all bona fide existing obligations,
valid and enforceable against the account debtor or other persons obligated to
Grantor, and none of them are subject to any dispute, defense and offset, except
as set forth on the Information Schedule or supplements thereto. Grantor will
promptly notify Bank of any Receivable with respect to which the foregoing is
untrue. Grantor shall include in all Receivables which Grantor hereinafter
acquires a binding and enforceable agreement to the effect that the account
debtor or other person obligated to Grantor under any of the Receivables waives
and agrees not to assert against any assignee thereof claims and defenses,
rights of offset and rights of recoupment such account debtor or other person
may have against Grantor. Subject to the terms and conditions of this Security
Agreement and the other Loan Documents, including, without limitation, the
requirement that Grantor comply with all Requirements of Law, Grantor shall
collect, enforce and receive delivery of any of the Collateral consisting of
Receivables in accordance with its past practices as the same have been
described and represented to Bank until otherwise notified by Bank, at which
time Grantor shall promptly comply with Bank’s directions.

 

3. Books and Records with Respect to Receivables. Without limiting the other
provisions of this Security Agreement with respect to books and records, but in
addition thereto, Grantor shall at all times keep accurate and complete records
of Grantor’s Inventory and Receivables and will, upon request, furnish to Bank a
schedule, in form and substance satisfactory to Bank, describing such Inventory
and Receivables as Bank may require. Grantor will furnish to Bank copies of
contracts and invoices applicable thereto, together with satisfactory evidence
of the shipment and receipt of any property covered thereby and the performance
of any services and obligations covered thereby as Bank may require. Bank, and
any of its representatives, shall have the right to call at Grantor’s place or
places of business at intervals to be determined by Bank and without hindrance
or delay, to inspect Grantor’s Inventory and to inspect, audit, check and make
extracts from the books, records, journals, orders, receipts, correspondence and
other data relating to Grantor’s Inventory, Receivables and any other
transaction between the parties hereto.

 

4. Federal and State Receivables. If any of the Grantor’s Receivables arise out
of agreements with the United States or any State, or any department, agency or
instrumentality of either, Grantor will immediately notify Bank in writing and
execute any Instruments, agreements, documents and statements and take any steps
required by Bank in order that all monies and other proceeds due and to become
due under such agreements shall be assigned to Bank, and notice thereof given to
the government (federal or State and any department, agency or instrumentality
of either) under the Federal Assignment of Claims Act or any other Requirement
of Law.

 

5. Delivery of Evidence of Receivables. If any of Grantor’s Receivables should
be evidenced by trade acceptances, Instruments, Chattel Paper, Documents and
other written evidences for the payment of money or performance of an
obligation, or shall be in an electronic or other intangible medium, Grantor,
unless otherwise directed by Bank, will deliver same to Bank, within five (5)
calendar days after receipt, appropriately endorsed to



--------------------------------------------------------------------------------

Bank’s order and, regardless of the form of such endorsement, Grantor hereby
waives presentment, demand, notice of dishonor, protest and notice of protest
and all other notices with respect thereto. Bank shall not be bound to take any
steps necessary to preserve any right of Grantor against any prior parties to
such Collateral, all of which Grantor hereby assumes and agrees to so do.

 

6. Collection of Receivables.

 

6.1 Notification and Collection. Bank is authorized and empowered at any time in
its sole discretion to do and cause to be done any one or more of the following:
(a) to require Grantor to notify, or itself to notify, either in its own name or
in the name of Grantor any and all of the account debtors and any other person
obligated to Grantor, that Grantor’s Receivables have been assigned to Bank and
to request in its name, in the name of Grantor and in the name of a third
person, as it elects, confirmation from any such account debtor and other person
of the amount payable and any other matter stated therein or relating thereto;
(b) to demand, collect and compromise for any and all sums which are now due and
any and all sums which may hereafter arise and become due and owing upon any of
said Receivables and upon any other obligation to Grantor; (c) to enforce
payment of any Receivable and any other obligation of any person to Grantor
either in its own name or in the name of Grantor; and (d) to endorse in the name
of Grantor and to collect any Instrument and other medium of payment, whether
tangible or electronic, tendered or received in payment of the Receivables that
constitute Collateral and any other obligation to Grantor. But, Bank under no
circumstances shall be under any duty to act in regard to any of the foregoing
matters. Without limiting the provisions of Section 3.3.4., but in addition
thereto, Grantor hereby appoints Bank and any representative of Bank as Bank may
from time to time designate, as attorneys-in-fact for Grantor, to sign and
endorse in the name of Grantor, to give notices in the name of Grantor and to
perform all other actions necessary and desirable in the reasonable discretion
of Bank to effect these provisions and carry out the intent hereof. Grantor
hereby ratifies and approves all acts of such attorneys-in-fact and neither Bank
nor any other such attorneys-in-fact will be liable for any acts of commission
or omission nor for any error of judgement or mistake of fact or law, unless
such acts of commission or omission, or other errors constitute gross negligence
or willful misconduct. The foregoing power, being coupled with an interest, is
irrevocable so long as any Receivable pledged and assigned to Bank remains
unpaid and this Security Agreement is in force. The costs and expenses of such
collection and enforcement shall be borne solely by Grantor, whether the same
are incurred by or on behalf of Bank or Grantor, and if paid or incurred by Bank
the same shall be an Indebtedness owing by Grantor to Bank, payable on demand
with interest at the Contract Rate, included in the Obligations and secured by
this Security Agreement. Grantor hereby irrevocably authorizes and consents to
all account debtors and other persons communicating with Bank, and its
representatives, with respect to Grantor’s property, business and affairs and to
all of the foregoing persons acting upon and in accordance with Bank’s, and its
representative’s, instructions, directions and demands, including, without
limitation, Bank’s request or demand to pay or deliver money and other property
to Bank or Bank’s representative, all without liability to Grantor for so doing.

 

6.2 Special Deposit Account. At the request of Bank, Grantor will forthwith upon
receipt of all checks, drafts, cash and other tangible or electronic remittances
in payment or on account of Grantor’s Receivables, deposit the same in a special
bank account maintained with Bank or its representative, over which either or
both Bank and its representative, as determined by Bank, has the sole power of
withdrawal and will designate with each such deposit the particular Receivable
upon which the remittance was made. The funds in said account shall be held by
Bank as security for the Obligations and Grantor grants to Bank a security
interest therein. The proceeds shall be deposited in precisely the form received
except for the endorsement of Grantor where necessary to permit collection of
items, which endorsement Grantor agrees to make, and which Bank and its
representative are also hereby authorized to make on Grantor’s behalf. Pending
such deposit, Grantor agrees that it will not commingle any such checks, drafts,
cash and other remittances with any of Grantor’s funds and property, but will
hold them separate and apart therefrom and upon an express trust for Bank until
deposit thereof is made in the special account. Bank may at anytime and from
time to time, in its sole discretion, apply any part of the credit balance in
the special account to the payment of all and any of the Obligations, whether or
not the same be due, and to payment of any other obligations owing to Bank under
and on account of this Security Agreement and any of the other Loan Documents.
Upon the full and final payment or satisfaction of all of the Obligations and
the other obligations as aforesaid in accordance with their respective terms,
Bank will pay over to the Grantor any excess Funds received by it from Grantor,
whether received by it as a deposit in the special account or received by it as
a direct payment on any of the Obligations.

 

2